Citation Nr: 0739632	
Decision Date: 12/17/07    Archive Date: 12/26/07	

DOCKET NO.  05-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1999 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The case is now ready for 
appellate review.


FINDING OF FACT

A preponderance of the evidence on file supports a finding 
that the veteran first manifested GERD during active military 
duty overseas.  


CONCLUSION OF LAW

Gastroesophageal reflux disease (GERD) was incurred in active 
military duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  However, because this decision results in a complete 
allowance of the benefits sought, no discussion of VCAA will 
be provided.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 6 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Analysis:  The veteran had active military duty from October 
1999 to October 2003.  He served overseas in both Kuwait and 
Iraq in 2003.  He filed his claim for service connection for 
a stomach disorder within one year of service separation in 
June 2004.  

VA outpatient treatment records and examinations include the 
veteran's consistent report of having a history of nausea, 
vomiting and upper abdominal pain commencing in overseas 
service, with two incidents of hematemesis; the first 
occurring during overseas service in mid-2003, and the second 
later in October 2003.  He reported that he was treated with 
medication but was not provided any diagnostic studies.  He 
reported being provided Pepto-Bismol when he came home on 
terminal leave, and that symptoms increased in severity to 
the point that he had to see a doctor at the Great Lakes 
Naval Hospital.  

Although there are three folders of service medical and 
personnel records on file, the Board can find no medical 
records created while the veteran was stationed overseas, and 
no physical examination for service separation.  In the 
November 2004 rating decision on appeal, the RO noted that 
the veteran's November 1998 physical examination for 
separation was negative for relevant symptoms, but this 1998 
examination was clearly for enlistment, not separation.  

However, the Board does note that the veteran was provided a 
post-overseas deployment health care questionnaire in May 
2003, while the veteran remained on active service, and the 
veteran specifically endorsed that he did have vomiting 
during his deployment in that questionnaire.  There are also 
no records on file from late in the veteran's enlistment 
reflecting treatment at the Great Lakes Naval Hospital, nor 
is there any request for production of such records on file.  

VA outpatient treatment records from June 2004 include the 
veteran's complaint of nausea, vomiting and upper abdominal 
pain for the previous year.  In July 2004, he was provided an 
upper gastrointestinal endoscopy (EGD) with biopsy, and this 
was interpreted as revealing that the gastric antrum had 
multiple scattered mucosal erythematous spots, and there was 
streaky erythema found in the fundus.  There was no evidence 
of hiatal hernia.  There were also no erosions in the 
esophageal mucosa, no ulcer and the duodenum and duodenal 
bulb were normal.  

VA examination in July 2004 noted that the veteran provided a 
history of nausea and vomiting following eating starting one 
year earlier.  Review of the medical records revealed that he 
had been provided Motrin 800 TID (thrice daily), for pain for 
one year.  The Board also found evidence that the veteran had 
been prescribed Naproxen during this same period for multiple 
orthopedic disabilities, for which the veteran has now been 
granted service connection.  The VA physician noted that the 
two reported episodes of hematemesis (blood in vomit) 
occurred while the veteran was taking NSAIDS (nonsteroidal 
anti-inflammatory drugs).  

The veteran was again examined by VA in September 2004.  He 
continued to complain of chronic, persistent nausea and 
symptoms of acid reflux.  This physician noted the earlier 
EGD and stated that it revealed erythema of the fundus and 
antrum, and that biopsies performed at the time revealed a 
rare intestinal metaplasia.  Ultra sound of the abdomen 
showed increased hepatic echogenicity.  The diagnosis was 
gastroesophageal reflux disease (GERD) and "nausea, 
undetermined etiology after adequate evaluation."  The Board 
finds that although the physician conducting this examination 
may not have been able to determine the causal origins of the 
veteran's gastroesophageal reflux disease and abdominal 
symptoms, he should have been asked and provided an opinion 
as to whether it was as likely as not that this disease first 
manifested during the veteran's active military service.  The 
absence of such opinion makes this examination inadequate.  

However, the Board finds that the evidence on file, the 
veteran's consistent reports regarding the onset of 
hematemesis, nausea and vomiting during service, and the fact 
that he positively endorsed vomiting during his overseas 
deployment in a contemporaneous May 2003 medical record, 
collectively result in a preponderance of the evidence 
supporting his claim for service connection for GERD.  The 
Board finds that diagnostic studies revealing clearly 
identifiable pathology of the fundus and antrum, rare 
intestinal metaplasia and increased hepatic echogenicity less 
than eight months after the veteran was separated from 
service make it extremely likely that this disease process 
started while the veteran was on active military duty 
overseas.  





ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


